DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/09/21 has been entered. Claims 1-6, 8-18, and 20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10/14/20.
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 2, 5-6, 8-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wingeier et al. (US 2010/0305664) in view of Rezai et al. (US 2009/0024195).
 	Regarding claims 1 and 18, Wingeier et al. discloses an apparatus for delivering therapy to an adrenal gland of a patient, the apparatus comprising: a housing configured to attach to a portion of the adrenal gland of the patient between a capsule surrounding the adrenal gland and remaining portions of the adrenal gland; a plurality of stimulation elements arranged with the housing 
 	Wingeier et al. discloses the claimed invention except for modulating production of aldosterone by the patient, and instructing alteration of the stimulation energy on a duty cycle based on a metabolization time of aldosterone within the patient. Rezai et al. teaches that it is known for adrenal stimulation to modulate production of aldosterone by the patient, and instructing alteration of the stimulation energy on a duty cycle based on a metabolization time of aldosterone within the patient as set forth in [0091] (e.g. stimulation of the adrenal cortex (gland) can cause aldosterone secretion) and [0072] (e.g. treatment parameters such as pulse amplitude, pulse width, pulse frequency, or duty cycle. Alternatively, in a closed-loop system, electrical parameters may be automatically adjusted in response to a sensed symptom or related symptom indicative of the extent of the renal disease being treated. In a closed-loop feedback system, a sensor 108 (Fig. 7A) that senses a condition (e.g., a metabolic parameter of interest) of the body can be utilized)) to 
 	Regarding claim 2, Wingeier et al. discloses the claimed invention except for inhibiting or blocking the release of aldosterone by the patient. Rezai et al. teaches that it is known to inhibit or block the release of aldosterone by the patient as set forth in [0091] (e.g. modulate the renin-angiotensin-aldosterone system (RAAS)) and [0054] (e.g. modulate may refer to either excitatory or inhibitory stimulation) to reduce sodium and water reabsorption. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Wingeier et al., with inhibiting or blocking the release of aldosterone by the patient as taught by Rezai et al., since such a modification would provide the predictable results of reducing sodium and water reabsorption.
 	Regarding claim 5, Wingeier et al. discloses wherein the plurality of stimulation elements are configured to deliver at least electrical stimulation to the adrenal gland (e.g. [0017] delivering electrical waveform from neurostimulator to the stimulation lead).
 	Regarding claim 6, Wingeier et al. discloses wherein the plurality of stimulation elements are configured to deliver stimulation to maintain normal basal levels (e.g. [0006],[0069],[0083] maintaining normal sympathetic and parasympathetic effects, safe physiological levels of blood glucose, heart rate, metabolic state).
	Regarding claim 8, Wingeier et al. discloses wherein the plurality of stimulation elements are configured to deliver stimulation energy at a frequency between 2 Hz and 20 kHz (e.g. [0057] neurostimulator may be configured to deliver electrical stimulation with parameters such as 1-1000Hz or 5-50 Hz frequency).
 	Regarding claim 9, Wingeier et al. discloses wherein the plurality of stimulation elements are configured to deliver stimulation energy to a cortex or outer layer of the adrenal gland of the patient (e.g. [0019] lead is placed around an adrenal cortex).
 	Regarding claims 10, Wingeier et al. discloses the claimed invention except for wherein the delivery of stimulation energy modulates the renin-angiotensin-aldosterone system (RAAS) within the patient.  Rezai et al. teaches that it is known wherein the delivery of stimulation energy modulates the renin-angiotensin-aldosterone system (RAAS) within the patient as set forth in [0091] to maintain salt and water homeostasis.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Wingeier et al., with wherein the delivery of stimulation energy modulates the renin-angiotensin-aldosterone system (RAAS) within the patient as taught by Rezai et al., since such a modification would provide the predictable results of maintaining salt and water homeostasis.
 	Regarding claim 11, Wingeier et al. discloses the claimed invention except for wherein the delivery of stimulation energy interrupts the renin-angiotensin-aldosterone system (RAAS) thereby lowering production of aldosterone by the patient.  Rezai et al. teaches that it is known wherein the delivery of stimulation energy interrupts the renin-angiotensin-aldosterone system (RAAS) thereby lowering production of aldosterone by the patient as set forth in [0091] to reduce sodium and water reabsorption.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Wingeier et al., with wherein the delivery of stimulation energy interrupts the renin-angiotensin-aldosterone system 
 	Regarding claim 12, Wingeier et al. discloses the claimed invention except for wherein the delivery of stimulation energy lessens aldosterone plasma levels in the patient to treat at least one of heart failure, chronic kidney disease, and cardiorenal syndrome.  Rezai et al. teaches that it is known wherein the delivery of stimulation energy lessens aldosterone plasma levels in the patient to treat at least one of heart failure, chronic kidney disease, and cardiorenal syndrome as set forth in [0043] (e.g. renal disease may refer to heart failure, kidney disease), [0046] (e.g. homeostatic regulation refers to regulation or control of blood plasma volume and solution concentration), and [0073] (e.g. plasma characteristics) to treat conditions affected by changes in aldosterone levels. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Wingeier et al., with wherein the delivery of stimulation energy lessens aldosterone plasma levels in the patient to treat at least one of heart failure, chronic kidney disease, and cardiorenal syndrome as taught by Rezai et al., since such a modification would provide the predictable results of treat conditions affected by changes in aldosterone levels.
 	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wingeier et al. and Rezai et al., as modified above, in further view of Orts et al. (US 2017/0106185).
 	Regarding claim 3, the modified Wingeier et al. discloses the claimed invention except wherein the housing is a leadless housing. Orts et al. teaches that it is known to use wherein the housing is a leadless housing as set forth in [0002] (e.g. a leadless pulse generator) to secure the device to target tissue.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Wingeier et al., with wherein the 
 	Regarding claim 4, the modified Wingeier et al. discloses the claimed invention except wherein the housing is a lead body. Orts et al. teaches that it is known to use wherein the housing is a lead body as set forth in [0006] (e.g. leadless pulse generator includes a body) to integrate the lead within the device body. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Wingeier et al., with wherein the housing is a lead body as taught by Orts et al. since such a modification would provide the predictable results of integrating the lead within the device body.
 	Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wingeier et al., in view of Rezai et al. and Voelker (US 2016/0213791).
 	Regarding claims 13, Wingeier et al. discloses the claimed invention (e.g. [0075] neurostimulator 934 may also include one or more sensors…may detect substances; one or more algorithms to automatically adjust stimulation parameters, including presence or absence of stimulation, frequency, pulse width, or amplitude according to the data received via the sensors; and [0069] monitoring heart rate provides input into a logic or controller block of the adrenal stimulator to adjust the adrenal modulation to maintain the heart rate within a target zone wherein the target zone may be fixed or may vary depending on time or other factors; and [0046]) except for modulating aldosterone levels within the patient and a sensor configured to measure the aldosterone levels within the patient.   Rezai et al. teaches that it is known for adrenal stimulation to modulate production of aldosterone by the patient as set forth in [0091] (e.g. stimulation of the adrenal cortex (gland) can cause aldosterone secretion) to promote sodium and water reabsorption.  Voelker et al. teaches that it is known to use a sensor configured to measure the aldosterone levels within the patient as set forth in [0011] (e.g. implanting a sensor into a subject for detecting a 
 	Regarding claim 14, Wingeier et al. discloses wherein the sensor is configured to alter the stimulation energy delivered through the at least one of the plurality of stimulation elements to maintain the aldosterone levels within the patient within normal basal levels (e.g. [0006], [0069], [0083], and [0075]).
 	Regarding claim 15, Wingeier et al. discloses wherein the sensor is arranged with the housing (e.g. [0093] the adrenal stimulator can be configured to receive information from integral sensors).
 	Regarding claim 16,  Wingeier et al. discloses wherein the housing comprises a communications component configured to communicate wireless signals, and the sensor is configured to measure the aldosterone levels within the patient and communicate feedback to the communication component via wireless signals to alter the stimulation energy delivered through the at least one of the plurality of stimulation elements to maintain the aldosterone levels within the patient within the normal basal levels of the patient (e.g. [0066] the patient remote can be configured to communicate with the neurostimulator wirelessly using, for example, WiFi, Bluetooth, infrared or similar technology; [0078] the controller communicates with the programmer wirelessly using Wi-Fi; and [0075] The control circuit 958 may transmit data acquired from these sensors to the handheld controller. The handheld controller may include one or more algorithms to automatically adjust stimulation parameters).
 	Regarding claim 17, Wingeier et al. discloses the claimed invention except for the wherein the sensor is at least one of a chemical sensor configured to sense chemical levels within the patient associated with the aldosterone levels. Voelker et al. teaches that it is known to use a chemical sensor configured to sense chemical levels within the patient associated with the aldosterone levels as set forth in [0011] and [0076] to obtain a signal indicative of the level of aldosterone. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Wingeier et al., with a chemical sensor configured to sense chemical levels within the patient associated with the aldosterone levels as taught by Voelker et al., since such a modification would provide the predictable results of obtaining a signal indicative of the level of aldosterone.
 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wingeier et al. and Rezai et al., as modified above, in further view of Voelker.
 	Regarding claim 20, the modified Wingeier et al. discloses the claimed invention (e.g. [0075] neurostimulator 934 may also include one or more sensors…may detect substances; one or more algorithms to automatically adjust stimulation parameters, including presence or absence of stimulation, frequency, pulse width, or amplitude according to the data received via the sensors; and [0069] monitoring heart rate provides input into a logic or controller block of the adrenal stimulator to adjust the adrenal modulation to maintain the heart rate within a target zone wherein the target zone may be fixed or may vary depending on time or other factors) except for a sensor configured to measure the aldosterone levels within the patient.   Voelker et al. teaches that it is known to use a sensor configured to measure the aldosterone levels within the patient as set forth in [0011] and [0076] to detect the analyte and be aware of a need to improve healthy state. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Wingeier et al., with a sensor configured to .
Response to Arguments
Applicant's arguments filed 9/16/20 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “the Wingeier reference fails to mention aldosterone...The Rezai reference, which is relied upon for allegedly teaching aspects of the claims relating to aldosterone, fails to teach or describe delivery of stimulation energy on a duty cycle based on a metabolization time of aldosterone within the patient...The Rezai reference does not indicate that "treatment parameters" such as the duty cycle is tied or related to metabolization time of aldosterone within the patient. The mentioning of a duty cycle by the Rezai reference is a generally reference to treatment parameters without referring to aldosterone or aldosterone metabolization”, Examiner notes that Rezai recites in [0072] (e.g. treatment parameters such as pulse amplitude, pulse width, pulse frequency, or duty cycle. Alternatively, in a closed-loop system, electrical parameters may be automatically adjusted in response to a sensed symptom or related symptom indicative of the extent of the renal disease being treated. In a closed-loop feedback system, a sensor 108 (Fig. 7A) that senses a condition (e.g., a metabolic parameter of interest) of the body can be utilized)), indicating a metabolic parameter can be used to adjust the parameters, such as the aforementioned duty cycle, thereby reading on the claim.  In other words, these parameters are dependent on (i.e., “based on”) the metabolism time of aldosterone.
Because no further changes were made to overcome the amendment to the claims, the rejections to claims 1-6, 8-18, and 20 remain withstanding.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GEORGE E BANIS/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792